Citation Nr: 1118883	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-45 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
	Law Offices of Carpenter Chartered



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the RO in St. Louis, Missouri.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran asserts that his current diagnosis of PTSD is due to stressors that happened during his active service in Vietnam.  Specifically, he reports that, while aboard a "Mike" boat (LCM-8) recovering two damaged boats, he came under fire from hostile forces.  The Veteran has submitted lay statements supporting his assertions.

The VA treatment records from 2005 to 2006 show that the Veteran was diagnosed by various VA psychologists and a psychiatrist with PTSD.  Whether these psychologists and a psychiatrist related the PTSD diagnosis to a specific stressor is not entirely clear.  

An August 2005 VA treatment record noted that the Veteran had nightmares that were set in Vietnam but were not situations that he experienced.  A September 2005 VA treatment record noted that the Veteran had nightmares mostly related to his tour of duty in Vietnam.  

In a November 2005 VA treatment record, the Veteran stated that "the action" was not really anything that overly frightened him.  He also reported staying on drugs for the entire time he was in Vietnam.

In August 2009, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not meet DSM-IV diagnostic criteria for PTSD but instead had a nightmare disorder and anxiety disorder.  

The examiner explained that the Veteran's nightmares did not recapitulate actual events and his intrusive ideation did not cause him significant distress.  The Veteran also did not recall fear or horror in recollecting the traumatic incident aboard the boat.  

In an addendum to the August 2009 VA examination report, the August 2009 examiner explained that, while the Veteran's background in the military would get incorporated into his nightmares, there appeared to be no clear causality between his military service and the nightmares.  Also, the Veteran's symptoms of anxiety did not have a clear relationship to the claimed trauma.  

The VA examiner added that, while the Veteran acknowledged that his psychiatric disability would not have prevented him from working and that his cardiac problems led to his resignation, this would be statistically rare for an individual with PTSD.  In conclusion, the examiner found that it was less likely than not that his anxiety disorder could be directly attributed to the Veteran's experience in the military.  
 
The Veteran recently submitted VA treatment records dated in November 2009 and March 2010.  Both a psychiatrist and a psychology intern, respectively, diagnosed the Veteran with PTSD.  

The VA psychiatrist also found that the Veteran had anxiety, depression and a history of alcohol and drug abuse.  The psychology intern documented the Veteran's recollections of retrieving LCM's that were shot out of the water during and of some guys being killed there.  Again, whether this psychiatrist or psychology intern found that the Veteran's PTSD diagnosis to be related to his claimed stressor is not entirely clear.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time of the Veteran's claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  

In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

The Board finds that the Veteran should be afforded another VA examination which takes into consideration the changes in new regulations.  The examiner should state whether the claimed stressor is sufficient to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current innocently acquired psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

If a diagnosis of PTSD is made, the examiner must confirm that the claimed stressor is sufficient to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

2.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing and undertaking any further development deemed necessary, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


